Citation Nr: 1828687	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  09-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent disabling from October 2, 2006 to October 13, 2017, and 70 percent disabling thereafter for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1984 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the RO in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing has been included in the claims file.

This matter was previously before the Board in January 2015 and February 2016, respectively, and was remanded for further development in both instances.  In a November 2017 rating decision, the RO increased the Veteran's disability rating to 70 percent effective October 13, 2017.  As the maximum benefit was not granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period beginning October 2, 2006 to October 13, 2017, the Veterans PTSD manifested to a degree of occupational and social impairment with reduced reliability and productivity; but not occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  From October 13, 2017, the Veteran's PTSD manifested to a degree of occupational and social impairment with deficiencies in most areas; but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period beginning October 2, 2006 to October 13, 2017, the criteria for a rating greater than 50 percent for PTSD have not been met 38 U.S.C. §§ 1155, 5107; 8 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  From October 13, 2017, the criteria for a rating greater than 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

      VCAA

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  These notice requirements were accomplished in a December 2006 letter sent prior to the adjudication of the Veteran's claim.  

VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in March 2007, March 2008, and again in July 2015 and July 2017 in response to the Board's remand directives.  The examiners made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes, and the Board finds that remand directives have been substantially complied with and adjudication of the claim can proceed.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and is not a part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

      Increased Rating / PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical, as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

The Veteran's PTSD has been evaluated as 50 percent disabling from October 2, 2006 to October 13, 2017, and 70 percent thereafter for the period on appeal under Diagnostic Code 9411 which evaluates impairment from PTSD.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Under the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir.2004); Mauerhan v. Principi, 16  Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	Factual Background

The Veteran contends his PTSD has increased in severity warranting a higher rating.  To substantiate his claim, the Veteran submitted an October 2006 medical opinion from a private physician.  The private physician diagnosed the Veteran with chronic PTSD and chronic Major Depression, and noted that he treated the Veteran from May 2005 to August 2006.  The examiner noted that the Veteran has nightmares at least 2 times per week, flashbacks 1 to 3 times per week, and panic attacks 2 times per week.  The examiner further noted symptoms of sleep impairment, intrusive thoughts, hypervigilance, and that the Veteran startles easily and cannot tolerate anyone behind him.  The examiner also noted that the Veteran socializes infrequently with family and a few individual friends, and that he has memory impairment to the extent that he cannot recall what he reads and gets lost when traveling.  The examiner further noted hallucinations in that the Veteran hears his name called weekly, vehicles drive up at his residence weekly, and he hears noises in his home daily.  He also sees shadows moving out of the corners of his eyes 2-5 times per week.  The Veteran feels depressed 50 percent of the time, has crying spells, angers and agitates easily, and feels helpless and suicidal at times.  As a result, the examiner found that the Veteran was moderately compromised in his ability to sustain social relationships, but totally disabled and unemployable.

In March 2007, the Veteran received a VA examination for PTSD.  The Veteran reported poor energy, sleep disturbance with both falling asleep and interrupted sleep, and that he has nightmares once a week along with intrusive thoughts.  He further reported being forgetful, anxious, short-tempered, easily startled, hypervigilant, avoidance, and that he is uncomfortable in crowds.  He denied suicide attempts, panic attacks, and any drug or alcohol abuse.  The Veteran reported taking Paxil, Trazodone, Clonazepam, and Geodon which he says helps him, and that he has not had any remissions; but his symptoms have not made any progress in the past several years.  The Veteran reported having previously worked for four years at a tire company until 1997.  He reported having to quit work because of his PTSD, and that his psychiatrist took him out of work.  He further reported that he lives with his wife, he is capable of performing his activities of daily living (ADLs), does limited chores around the house, he has no friends, and limited recreational and leisure pursuits, but he attends church occasionally.

The examiner noted that the Veteran was alert, cooperative, and casually dressed.  His mood was tense and affect appropriate.  He had no impairment of thought process, no delusions, hallucinations, and denied suicidal/homicidal ideations.  Memory was adequate for remote and recent recall.  The examiner diagnosed the Veteran with PTSD and Depressive Disorder NOS.  The examiner further found that both of the Veteran's diagnoses mutually aggravate one another and a specific degree of impairment cannot be assigned to either one independently without resort to speculation.  Additionally, the examiner noted because of the Veteran's persistent mood, difficulty getting along with others, anxiety, and apparent decreased toleration of stress, employment either sedentary or active would be problematic.

In June 2007, the Veteran's private physician provided a second medical opinion reiterating his statements from 2006 noting that the Veteran has sleep impairment, intrusive thoughts, and nightmares, flashbacks, and panic attacks 1 to 2 times per week.  He further noted that the Veteran is hypervigilant, his recent memory is severely impaired, and that he has hallucinations and feels helpless and suicidal at times.  However, the Veteran is competent to manage his financial affairs.  The examiner again diagnosed the Veteran with chronic PTSD and chronic Depression.  The examiner opined that the Veteran has moderate social impairment, but is unable to sustain work relationships; therefore, he is total and permanently disabled and unemployable.

In March 2008, the Veteran received a second VA examination.  The Veteran reported that since his last C&P examination his marriage has deteriorated and that he has no friends or family that he visits.  He reported that he can maintain personal hygiene, and daily, he sits around the house, reads, looks at pictures, watches TV, and "tampers" with cars.  He further reported that he may do some walking, but does not do yard work because he is disabled.  The Veteran reported symptoms of intrusive thoughts 4 to 5 times a week, nightmares (sometimes every night), sleep impairment, panic attacks 3 to 4 times a day, homicidal thoughts when he gets upset at people, and suicidal ideation every other day, but that he will not act on it and does not have a plan or intent.  He further reported hallucinations in that he hears voices but cannot describe them and they tell him to do bad things.  

The examiner noted that the Veteran was neatly groomed, appropriately and casually dressed.  The Veteran's mood was anxious and depressed and the Veteran did not exhibit abnormal thought process or content, delusions, or hallucinations.  
The examiner further noted that the Veteran reported obsessive/ritualistic behavior such as the door has to be closed (although the Veteran requested the exam door be left open), the soap on the sink has to be in order, and the cars parked outside have to be lined up.  After examining the Veteran, the examiner noted inconsistencies and found Axis I diagnoses of rule out (r/o) PTSD, rule out Factitious Disorder NOS, r/o Malingering.

In January 2012, the Veteran received a psychiatric consultation.  The Veteran reported that he is depressed and angry, and that he always feels like choking someone.  He denied being violent, but noted that he has passive suicidal thoughts but denied intent or plans to kill himself.  The examiner noted that the Veteran reported that he did not want to be treated by a VA psychiatrist and that he was hostile; therefore, it was difficult to establish a rapport.  The examiner indicated that when asked about his symptoms, the Veteran read out a list of symptoms from a note that he prepared in advance noting that he has anxiety attacks, nightmares, flashbacks, panic attacks, depression hallucinations, impatience, nervousness, and that he startles.  The Veteran further noted that he has been hearing voices for many years and the voices interfere in his conversations, and that he hears command hallucinations.  The Veteran reported that he does not like crowds and stays to himself.  The examiner noted that the Veteran was partially cooperative and maintained good eye contact, attention, concentration, and memory were intact.  The Veteran's mood was dysphoric and affect restricted.  Thought process was logical, and thought content was intact.  The examiner noted that detailed history could not be taken because the Veteran was very guarded and rapport was very difficult to establish.  The examiner diagnosed the Veteran with Psychotic Disorder NOS, with a history of PTSD, r/o schizophrenia.

In April 2012, during a medication management visit, the Veteran reported that his PTSD symptoms are getting worse, but that he has some good days.  The Veteran further reported that he stills hears some voices telling him to kill himself, but that he doesn't listen, and that he has passive suicidal thoughts, and homicidal thoughts of wanting to hurt others.  He denied any intent or plan to kill himself or anyone.  The examiner noted that the Veteran's grooming and hygiene was fair, he was cooperative and maintained good eye contact, thought process was logical and goal directed, and thought contact was intact.  The examiner found Axis I diagnoses of H/O PTSD, Psychotic Disorder NOS, R/O Schizophrenia.  The examiner recommended the Veteran continue medications and follow-up with his therapist. 

In a June 2012 medication management visit, the Veteran reported continued symptoms noting "I am dealing with the death of my friend every day."  He further reported that he is having memory problems because of his PTSD, and that although he takes medications, his symptoms can never go away.  He reported nightmares daily, hallucinations, passive suicidal ideations, and no homicidal thoughts.  The examiner recommended continued medications and a follow-up in two months. 

In a January 2013 psychiatry note, it was noted that the Veteran transferred care from Southpoint, SC.  The Veteran complained of symptoms of PTSD which included hypervigilance, avoidance behaviors, and reliving experiences consistent with the disorder.  He further reported sleep impairment, decreased energy, lack of concentration, loss in appetite, loss in interest, decreased self-esteem, and that his mood is up and down.  He denied current suicidal or homicidal ideation, hallucinations, and symptoms consistent with mania.  The Veteran also reported paranoia; however, the examiner noted that it is more consistent with hypervigilance associated with PTSD delusions.

The examiner noted that the Veteran's appearance was appropriate and well-groomed, cooperative, calm, eye contact was within normal limits, mood was dysphoric, memory was intact, and thought processes was mostly linear with mild perseveration.  The examiner diagnosed the Veteran with PTSD per his medical record, Psychosis NOS per record, Cognitive d/o NOS, and r/o substance use disorder.  The examiner made medication changes and recommended a follow up for repeat cognitive testing.

In a November 2013 psychiatry note, the examiner noted that the Veteran complained of increasing anxiety and depression and spoke in a stereotyped way noting" the death of my fellow soldier."  The examiner noted that the Veteran couldn't or wouldn't elaborate on details.  The examiner also noted that the Veteran did not appear overtly depressed, suicidal, assaultive, or emotionally out of control.  

In a June 2014 Psychiatry Note, the Veteran reported that his last mental health appointment was in March 2014 and that his symptoms have increased with more depression, sleep impairment, nightmares, and fleeting thoughts of suicide.  He further reported no recent stressors and no new symptoms.  The examiner noted that the Veteran appeared adequately groomed, calm, cooperative, mood moderately depressed, affect blunted, vivid flashbacks, and that he did not appear to be deeply depressed, suicidal, assaultive, or out of emotional control.

In July 2015, the Veteran reported that he wanted treatment for PTSD due to his military experiences.  He reported being in combat.  He further reported that he saw a friend kill himself and that it changed his life forever.  The Veteran reported symptoms of mood swings, isolation, being uncomfortable around crowds, easily startled, sleep impairment, hallucinations in that he hears sounds of war, and voices telling him to kill himself.  The examiner conducted several symptom validity tests and concluded that the Veteran was over-endorsing symptoms and therefore, a diagnosis of PTSD or any other mental health condition could not be made given the results were not reliable or valid.

In a September 2015 private physician visit, the Veteran complained of anxiety, depression, hypervigilance, and sleep impairment.  He further noted having nightmares and flashbacks about his fellow soldier being killed, and complained of hearing voices.  The examiner found that the Veteran was casually dressed, mood was not great, and the Veteran denied suicidal/homicidal ideations.  The Veteran's attention and concentration was good, he was alert and oriented to person, place, and time, and memory was intact.  The examiner diagnosed the Veteran with Anxiety Disorder NOS, Depression NOS, and PTSD by history.

On October 13, 2017, the Veteran received an examination for his PTSD.  The Veteran reported having anger outbursts where he breaks and throws things, deterioration of his marriage due to his symptoms, and a history of fleeting suicidal ideation with one suicide attempt by driving his car into a tree.  The examiner noted that the Veteran was wearing dirty pants and a dirty shirt and noted symptoms of depressed mood, suspiciousness, anxiety, intrusive memories, irritability, and avoidance.  The examiner further noted symptoms of hypervigilance, exaggerated startled response, impaired sleep, and suicidal ideation with no intent or plan.  The examiner diagnosed the Veteran with PTSD and Unspecified Depressive Disorder and found that the Veteran was occupationally and socially impaired with deficiencies in most areas.

      Analysis

After a review of the evidence, the Board finds that an increased rating is not warranted at any time during the appeal period.  

With regard to the period prior to October 13, 2017, the preponderance of the evidence is against a rating in excess of 50 percent, as the weight of the evidence shows that the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Rather, the evidence shows that the Veteran's reported symptoms were exaggerated and his level of impairment is moderate.

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In the March 2008 VA examination the examiner noted that when describing his PTSD stressor involving the death of a fellow soldier, the Veteran reported the soldier was not a close friend, but rather, someone he knew.  The examiner noted that the Veteran did not have any tears, signs of anxiety, or other emotional distress through affect, voice, or body language when talking about it.  The examiner also noted the Veteran's inconsistency with the DPRIS report which revealed the soldier was found dead in the barracks after vomiting and aspirating, while the Veteran reported that the soldier died the next day at the hospital and the Veteran was present with others.  

There were also inconsistencies in the Veteran's memory exam noting that the results of the Veteran's memory exam would be indicative of someone with advanced dementia and contradicts the Veteran's ability to provide clear and precise details supporting his application for an increased rating.  The Board notes that the examiner's finding is supported by the Veteran's September 2006 and March 2007 VA examinations, where those examiners found that the Veteran's memory was adequate for both remote and recent recall.  

Similarly, in a January 2012 psychiatric consultation, the examiner noted that the Veteran did not want to tell any of his symptoms, but when asked about his symptoms, the Veteran read out a list of symptoms from a note that he prepared in advance.  Moreover, two different symptom validity evaluations determined that the Veteran over-endorsed symptoms during his July 2015 VA examination, in which the examiner determined that the Veteran a diagnosis could not be made.  Likewise, the examiner in the Veteran's July 2017 VA examination also determined that the Veteran was over-endorsing symptoms, thus, preventing a diagnosis and a determination of the Veteran's level of impairment from being made.  

The record is also significant for inconsistent statements made by the Veteran.  For example, in his March 2007 VA examination, the Veteran reported that he quit work due to his PTSD and that his psychiatrist took him out of work; however, within the same examination, the Veteran reported that he did not miss work due to his psychiatric symptoms.  Further, in his September 2006 examination, the Veteran reported that he stopped working due to his back injury.  Social security records also show that the Veteran complained of being disabled due to injuring his back in May 1997 while lifting a tire, as opposed to a psychiatric disorder.

The Board also notes that in February 2011 during a therapy session with a licensed clinical social worker, the Veteran reported feeling helpless at his friends dying noting that one was killed by suicide, and one was killed by mortars.  In his July 2015 examination, the Veteran also reported having served in combat and that he hallucinates, hearing sounds of war.  The Board notes that while the Veteran served in Korea, there is no evidence, including the Veteran's military records, which show that the Veteran served in combat.  Moreover, the Veteran initially reported not having served in combat in his September 2006 VA examination.  Further, the Veteran submitted a statement from J.A.P. who indicated that he has witnessed the conditions to the Veteran associated with "non-combat" PTSD.  Finally, with regard to his "friends dying," the Board notes that the Veteran initially reported his stressor was that of a fellow soldier dying from vomiting and aspirating.  However, prior to this examination, the Veteran has never reported a friend dying by suicide or by mortars.  

With regard to social impairment, the Board notes that the Veteran has reported being a loner, and that he does not socialize with family or friends or participate in leisure activities.  However, in an October 2007 psychiatric assessment, the Veteran reported that he socializes with his mom and dad frequently.  Additionally, although the Veteran has repeatedly indicated that his relationship with his wife has deteriorated, he has nevertheless remained married over 23 years.  Moreover, the Veteran submitted statements from two individuals that contend they have known the Veteran since 1987 and 1988 to present, and have witnessed the Veteran's PTSD symptoms such as anxiety, depression, anger, hopelessness, and being socially withdrawn.  The Board does not find it plausible that the individuals can attest to witnessing the Veteran's symptoms without interacting and/or socializing with the Veteran.  Occupationally, the Veteran was determined to be disabled due to his back condition.  The Veteran reported in his March 2007 VA examination that his psychiatric symptoms did not cause him to miss work, and in an April 2011 follow-up visit, the Veteran reported that he works in a church.  Social security records show the Veteran contended he was disabled due to his back condition.

In weighing the evidence, the Board notes that the record is significant for evidence of over-endorsement of symptoms and inconsistent statements made by the Veteran which could impact his level of impairment in general.  Additionally, the Veteran's level of impairment could not be determined on many occasions due to the Veteran's lack of cooperation and reporting of symptoms, and in some instances, the Veteran simply quoted symptoms from the DSM IV.  Therefore, the Board finds that the Veteran's credibility is low; thus, statements made by the Veteran, including reported symptoms, have been given low probative value.  

The Board finds that the most consistent symptoms reported have been depressed mood, anxiety, sleep impairment, avoidance, hypervigilance, disturbances in motivation or mood, and suicidal and homicidal ideation with no intent or plan.  While the Veteran has reported nightmares, flashbacks, intrusive thoughts, and hallucinations, the validity of these symptoms are questioned due to inconsistencies in the record.  

Considering the above, the Board finds that the Veteran may be socially and occupationally impaired to some degree, but not to the extent that impairment causes social and occupational deficiencies in most areas or total occupational and social impairment.  Moreover, in light of the discrepancies in the record, the preponderance of the evidence weighs against the claim.  Thus, the criteria for a rating greater than 50 percent are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b); 5, 1 Vet. App. 49, 55-57 (1990).

Likewise, for the period beginning on October 13, 2017, the Board finds that an increased rating is not warranted.  As explained above, the evidence for the period prior to this date shows that the Veteran's symptoms were feigned and more nearly approximate a 50 percent rating.  The October 13, 2017 examination is the only evidence of record during this period that addresses the Veteran's psychiatric impairment.  As there is no other evidence of record that shows the Veteran is totally occupational and socially impaired, a rating in excess of 70 percent disabling is denied.  


ORDER

Entitlement to a disability rating in excess of 50 percent disabling prior to October 13, 2017, and 70 percent disabling thereafter for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


